Citation Nr: 1817541	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-39 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for squamous cell carcinoma, to include exposure to herbicidal agents.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel

INTRODUCTION

The Veteran had honorable active duty service with the United States Navy from October 1964 to October 1966.  The Veteran is the recipient of the Vietnam Service Medal.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied entitlement to the benefits sought.  The Veteran appealed the underlying decision in a Notice of Disagreement received in March 2013. 
 
In his November 2014 substantive appeal, the Veteran requested a videoconference hearing before the Board at a local VA office.  In August 2017, the Veteran testified before the undersigned Veterans Law Judge.  A written transcript of this hearing was prepared and associated with the evidence of record.  

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current oropharynx squamous cell cancer is due to his active service, to include exposure to herbicides while serving in the Republic of Vietnam during the Vietnam Era.  In this regard, during the August 2017 hearing before the Board, the Veteran's representative asserted that the Veteran's squamous cell cancer is a soft tissue cancer of the tonsillar tissue, and is by definition, part of the upper respiratory tract. 

In this regard, the Veteran's service personnel records indicate that he served in Vietnam during the Vietnam Era.  A veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (2017).  Service treatment records are negative for complaints or a diagnosis of a respiratory carcinoma, sarcoma, or soft tissue cancer. 

Post-service private treatment records dated in November and December 2008    indicate diagnoses of squamous cell carcinoma of the right anterior tonsillar pillar.

The Veteran underwent a VA examination in December 2012, during which the examiner diagnosed malignant squamous cell carcinoma.  The examiner noted that the Veteran underwent radiation and chemotherapy therapy in February 2009.  The examiner did not provide an opinion addressing the etiology of the Veteran's current malignant squamous cell carcinoma.  

In a November 2014 letter, the Veteran's private Ear, Nose, and Throat (ENT) physician, R.H., DO indicated that the Veteran's current squamous cell carcinoma was the most common carcinoma of the upper airway system.  R.H. stated that the Veteran's cancer was not a harder tissue cancer, but originated from the soft tissue mucosa or airway skin.  R.H. concluded that tonsillar tissue by definition was part of the upper respiratory tract which suggested that it was part of the respiratory system.  R.H. did not provide an opinion addressing the etiology of the Veteran's current malignant squamous cell carcinoma.

To date, the VA and private opinions of record are inadequate for adjudicative purposes, as the aforementioned VA examiner and private physician failed to provide an etiology for the Veteran's current oropharynx squamous cell cancer (soft tissue cancer of the tonsillar tissue).  Finally, the VA examiner also failed to consider whether the Veteran's current cancer may be directly related to his active service, to include as due to his conceded exposure to herbicidal agents such as Agent Orange.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).     

Therefore, the Board must remand this issue for an adequate VA medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In addition, development to obtain any outstanding medical records pertinent to the Veteran's claim should be completed.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by an appropriately qualified health care professional.  The Veteran need not appear for an examination unless deemed necessary by the physician assigned to offer an opinion.  

The examiner should review the entire record, including service treatment records, post-service treatment records, a copy of this Remand and the Veteran's contentions.  The examination report should indicate that these items were in fact reviewed.  

Based on the review of the record and the examination results, the examiner should clearly identify all squamous cell carcinoma disorders that have been present during the period of the claim.  
With respect to each such disorder, to include squamous cell carcinoma of the right anterior tonsillar pillar and oropharynx squamous cell cancer, the physician should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to the Veteran's service, to include his presumed herbicide exposure.  (The Board stresses that the Veteran's exposure to herbicidal agents such as Agent Orange is conceded).  

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.  

A complete rationale for all opinions offered must be provided.  

If the examiner is unable to provide any required opinion, the examiner should fully explain why this is the case.  Likewise, if the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  The AOJ should also undertake any additional development deemed necessary.

4.  Then, the AOJ should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran and his representative need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
		B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




